                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §     CASE NO. 6:15-CR-00062-JDK-JDL
                                             §
MICHAEL WILLIS, JR. (6).                     §


      ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION OF
                 UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered criminal action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Magistrate Judge's

Amended Report & Recommendation, which contains his proposed findings of fact and

recommendations for the disposition of this action, has been presented for consideration. The

parties have waived their objections to the Amended Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Amended Report and Recommendation of the

Magistrate Judge as the findings and conclusions of this Court and ORDERS that Defendant

Michael Willis, Jr. be committed to the custody of the Bureau of Prisons for a term of

imprisonment of 9 months, with no supervised release to follow. The Court further

RECOMMENDS that Defendant serve his sentence at Texarkana, Texas, if available.

       So ORDERED and SIGNED this 29th day of July, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
